Citation Nr: 1401775	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for arthritis of the right knee.

4.  Entitlement to a disability rating for patellofemoral syndrome of the right knee in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2008 and March 2010 rating decisions of the RO in Jackson, Mississippi.

In January 2011, the Veteran presented testimony at hearing before RO personnel.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The reopened issue of entitlement to service connection for a left knee disability is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2009 rating decision, the RO denied an application to reopen the claim of entitlement to service connection for a left knee disability. 

2.  The evidence associated with the claims file subsequent to the RO's June 2009 rating decision relates to the unestablished fact of nexus necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  

3.  Right knee arthritis is not related to service or to the service-connected right knee patellofemoral syndrome.

4.  For the entire period on appeal, the Veteran's right knee patellofemoral syndrome has been manifested by frequent locking; it has not been manifested by lateral instability or recurrent subluxation; there is painful and weakened motion; flexion is to 130 degrees; extension is to 0 degrees.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  Right knee arthritis was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of the service-connected patellofemoral syndrome of the right knee.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for a disability rating of 20 percent are met for right knee patellofemoral syndrome; the criteria for a higher or separate rating have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has consistently pursued a claim of entitlement to service connection for a left knee disability since 2000.  The claim was denied on the merits in September 2000 and July 2001.  Applications to reopen the claim were denied in April 2003, September 2004, August 2006, December 2008, and June 2009.  

At the time of the June 2009 decision, the evidence of record established that the Veteran had a current left knee disability, diagnosed as a post-operative meniscal tear and arthritis.  The evidence established that the Veteran injured his left knee in service in March 1975.  The evidence lacking at the time of the June 2009 decision was evidence tending to link left knee disability to service or, through causation or aggravation, to the service-connected right knee disability.  Thus, to constitute new and material evidence in this case, the additional evidence must address the unestablished fact of nexus to service or to a service-connected disability in a way that raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).  

The Veteran wrote in the April 2010 notice of disagreement that his VA doctor had told him that his left knee problems were directly caused by the service-connected right knee disability.  The Veteran testified that his doctor told him that shifting his weight to the left knee has aggravated his left knee.  The Veteran is competent to relate an opinion provided by his doctor.  

The Board notes that the RO attempted to obtain records from the Veteran's private physician in response to his testimony and received notice from the doctor's office that no records were available.  Thus, there is no independent confirmation of the Veteran's assertion.  Nevertheless, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As new evidence that is both competent and presumed credible directly relates to an unestablished fact necessary to substantiate the claim, and as it raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and the claim is reopened.  

The Board notes that there is no possibility of prejudice to the Veteran in the Board's decision to reopen the claim as the RO also reopened the claim at the time of the August 2010 statement of the case and adjudicated it on the merits.  Moreover, the Veteran has been provided notice of the evidence necessary to substantiate the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The reopened issue will be further addressed in the remand below.  

Turning to the Veteran's claim that, in addition to the already service-connected patellofemoral syndrome of the right knee, service connection and a separation compensable rating should be granted for arthritis of the right knee, the Board finds that the weight of the evidence is against the claim.  

The RO obtained a medical opinion in May 2010 regarding the asserted nexus between arthritis of the right knee and the service-connected patellofemoral syndrome.  The examiner opined that there was no relationship between right knee patellofemoral syndrome and arthritis, but that aging and obesity are more likely the predominant etiology of degenerative changes to the knees.  The rationale was that the medical literature supports the concept that arthritis generally affects people above the age of 40, especially those who are obese, and that obesity is one of the major risk factors for degenerative joint disease.  The examiner also found that the Veteran would be classified as obese based on body mass index.

There is no medical opinion of record that purports to relate the Veteran's right knee arthritis to his service-connected right knee patellofemoral syndrome.  The Board acknowledges that the Veteran has provided his own opinion that the conditions are related.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board notes that arthritis is listed among the diseases for which there is a presumption of service connection if it becomes manifest to a degree of 10 percent within 1 year from date of termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no manifestation of right knee arthritis in service or until 2002.  A May 2002 letter from a private physician describes "early" degenerative arthritis shown on X-rays.  This is more than 20 years after service.  The Veteran has testified that he was first diagnosed with arthritis in the mid-1990s.  This is still many years after service.  

As the weight of the evidence is against a relationship between arthritis and the Veteran's service-connected right knee patellofemoral syndrome, the Board concludes that service connection for arthritis of the right knee is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the disability rating for the right knee patellofemoral syndrome, the Board notes that, while the denial of service connection for arthritis precludes the Board from considering rating provisions specific to arthritis, such as Diagnostic Code 5003, it does not preclude the Board from considering provisions regarding limitation of motion (5256, 5260, 5261).  To the extent warranted, separate ratings may be assigned for limited extension and flexion of the knee under the appropriate diagnostic codes.  

Service connection was granted for right knee patellofemoral syndrome in a July 2001 rating decision, with a 10 percent rating assigned pursuant to Diagnostic Code 5257, effective July 28, 2000.  The current appeal arises from a claim received at the RO in October 2008.  

Under Diagnostic Code 5257, recurrent subluxation or lateral instability are assigned a 30 percent rating if severe, a 20 percent rating if moderate, and a 10 percent rating if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As the Veteran is currently assigned a 10 percent rating under this code, in order to warrant the next higher rating, the evidence would have to show moderate recurrent subluxation or moderate lateral instability.  

Here, the evidence regarding lateral instability and subluxation are entirely negative.  The Veteran has not asserted that he experiences recurrent subluxation.  He has also not specifically described lateral instability.  The Veteran was examined in May 2010 and his right knee demonstrated no ligamentous instability.  

The Board observes that the terms "unstable" and "instability" can have many meanings, including instability in the normal plane of motion of the joint (weakness, buckling, giving way).  Ratings based on limitation of motion (discussed below), including weakness, incoordination, fatigue, etc. reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress, and which is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

While giving way has been described by the Veteran, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion.  Moreover, as there is clinical support for weakness and pain, but no clinical support for lateral instability, the Board has considered the Veteran's reports of giving way as equivalent to weakness, and not true lateral instability or subluxation.  Accordingly, the evidence weighs against any rating under Diagnostic Code 5257.

Under Diagnostic Code 5260, limitation of flexion to 15 degrees warrants a 30 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; limitation of flexion to 45 degrees warrants a 10 percent rating; and limitation of flexion to 60 degrees warrants a 0 percent rating.  

Under Diagnostic Code 5261, limitation of extension to 45 degrees warrants a 50 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 10 degrees warrants a 10 percent rating; and limitation of extension to 5 degrees warrants a 0 percent rating.  

When examined in May 2010, the Veteran's right knee was shown to attain 0 degrees of extension and 130 degrees of flexion.  Pain was reported throughout this range.  Repetitive motion did not increase the reported limitations.  An April 2009 outpatient report shows full active and passive range of motion.  

The evidence clearly establishes that the Veteran's right knee is painful.  Pain on motion must be considered in determining limitation of motion, as must other orthopedic factors such as weakness (giving way), fatigue, and incoordination.  

In April 2009, the Veteran reported that his knee will pop often and that walking will cause pain.  He reported that he can walk a mile but will have to endure much pain to do this.  The Veteran reported to the May 2010 examiner that he experiences throbbing pain in the right knee with intermittent flare ups of pain and swelling every 2 to 3 months.  He sometimes has pain and stiffness with weightbearing.  He cannot do much squatting or climbing.  He reported that the knee will slip or give way at times.  

The Veteran testified at a hearing that his knee is painful and was rated at 8 out of 10 at the time of the hearing.  The Veteran described episodes of slipping, which he clarified meant that the knee gave out on him.  The Veteran testified that he could stand for 20 minutes or walk about 1/2 mile.  

Balanced against the reports of weakness and giving way is the May 2010 examiner's finding that the Veteran was independent in his activities of daily life and that he was able to perform his job duties.  

The Board understands that the right knee is painful and weak.  The Veteran has particularly emphasized the effect of his knee pain.  This is reflected in the clinical evaluations.  However, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing.  The results here exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to 45 degrees flexion or 10 degrees extension.  The issue is not whether pain limits motion, but whether that additional limitation would decrease the flexion or extension to a compensable degree.  Here, this is clearly not the case.  

While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation, see Burton v. Shinseki, 25 Vet. App. 1 (2011), such is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any separate compensable rating for the right knee under Diagnostic Codes 5260 and 5261.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.   

Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

Here, an April 2009 outpatient report reflects the Veteran's report that his right knee had been locking up.  While locking was not noted in the May 2010 VA examination report, the examiner did note popping and grinding associated with motion of the right knee.  As there is post-operative evidence of locking of the right knee, the Board finds that the evidence in favor of a rating under Diagnostic Code 5258 is in relative equipoise with the evidence against such a rating.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a 20 percent rating under Diagnostic Code 5258 is more appropriate than the current 10 percent rating under Diagnostic Code 5257.  However, as the evidence demonstrates no lateral instability or recurrent subluxation, separate compensable ratings under these codes are not warranted.  The Board's finding here is that Diagnostic Code 5258 more closely matches the symptomatology, functions affected, and anatomical localization of the Veteran's patellofemoral syndrome than does 5257.  See 38 C.F.R. § 4.20 (2013). 

To summarize the Board's findings, a rating of 20 percent, but not higher, is warranted for the right knee under Diagnostic Code 5258 for the entire period of this appeal.  Separate ratings for limitation of flexion, extension, and lateral instability/recurrent subluxation are not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In this regard, it is important for the Veteran to understand that while the Veteran may not be service-connected for his arthritis, without taking into consideration all the problems he has cited with the knee the grant could not be justified, let alone provide a basis for a higher evaluation. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, weakness, giving way, locking, fatigability, and lack of endurance, which impair his ability to stand and walk for long periods.  (See, e.g., hearing testimony and May 2010 VA examination report).  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veteran has not asserted that there was any deficiency in the notice provided him under The Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that the Veteran was provided a letter in November 2008 regarding the increased rating claim and the claim of entitlement to service connection for arthritis of the right knee.  A June 2009 letter provided the notice contemplated under Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding the application to reopen.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to address the manifestations and severity of his service-connected right knee disability.  The examinations when taken together are adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examinations provide findings that are pertinent to the rating schedule.  A May 2010 opinion regarding the etiology of arthritis is accompanied by a rationale that is consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the May 2010 opinion, while addressing the asserted secondary causation of arthritis by the service-connected patellofemoral syndrome did not address aggravation of arthritis by patellofemoral syndrome.  However, in this case, there is no dispute that patellofemoral syndrome existed well prior to the current arthritis.  The Veteran incurred patellofemoral syndrome in service, and he does not contend that arthritis was present until recently.  Accordingly, the Board finds that the etiology of aggravation is not reasonably raised by the record and an opinion addressing aggravation is not necessary to resolve the claim.  

ORDER

Reopening of entitlement to service connection for a left knee disability is granted.

Service connection for arthritis of the right knee is denied.

A 20 percent disability rating, but not higher, for patellofemoral syndrome of the right knee is granted. 


REMAND

The Veteran has provided competent evidence that a doctor has told him that his service-connected right knee disability either directly caused (April 2010 notice of disagreement) or aggravated (hearing testimony) his left knee disabilities, which are diagnosed as a post-operative meniscal tear and arthritis.  The Board notes that a May 2010 VA medical opinion which nominally addressed whether right knee arthritis was related to the right knee petellofemoral syndrome, also included an opinion against a relationship between arthritis of the left knee and the service-connected right knee patellofemoral syndrome.  However, that opinion did not address the post-operative left-knee meniscal tear and it did not address the question of aggravation of the meniscal tear that was specifically raised by the Veteran.  Moreover, while the service treatment records reflect an injury to the left knee in service, the opinion did not address a direct service connection etiology.  For these reasons, a supplemental opinion is necessary to resolve the claim.  

Accordingly, the issue of entitlement to service connection for a left knee disability is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the May 2010 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination if it is not found to be necessary.  

The claims folder must be made available to and reviewed by the examiner. 

The examiner is asked to note that service connection is only in effect for right knee patellofemoral syndrome and is not in effect for arthritis of either knee.  The Veteran asserts that his VA or private doctor told him that his left knee disability was caused or permanently worsened beyond the normal course of the disease by postural/gait changes resulting from the right knee disability.  

Please provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee disability was caused by the Veteran's service-connected right knee patellofemoral syndrome.  If no causal relationship is found, opine as to whether there has been a permanent worsening in the left knee disability due to the right knee patellofemoral syndrome.  

Please also review the service treatment records, which reflect complaint of pain in both knees in January 1977 with normal examination findings, a basketball-related injury in March 1979 diagnosed as what appears to be "Bursa lat lig," and a complaint of left knee pain and stiffness in October 1979 with no diagnosis.  At service separation in September 1980, the lower extremities were found to be clinically normal.  

Please provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left knee post-operative meniscal tear was caused by an injury or disease in service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


